United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.H., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Norwood, OH, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-281
Issued: November 19, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 5, 2007 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ merit decision dated May 14, 2007, affirming the denial of his claim
for compensation. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUE
The issue is whether appellant has established a right knee injury causally related to his
federal employment on July 27, 2006.
FACTUAL HISTORY
On August 23, 2006 appellant, then a 55-year-old distribution window clerk, filed a
traumatic injury claim (Form CA-1) alleging that he sustained a right knee injury on
August 3, 2006. He stated that he was lifting and distributing parcels when his knee became
painful. In a narrative statement received by the Office on November 29, 2006, appellant
described distributing parcels, which required bending, lifting and turning. Appellant stated that

he was distributing a 20-pound parcel when he felt pain in his right leg. He told his supervisor
and, later that afternoon, was treated by his family physician. A supervisor, Mr. Deerman,
submitted an undated statement that on August 3, 2006 appellant told him that his knee was
hurting.
With respect to medical evidence, the record contains an August 3, 2006 report from
Dr. Thomas Mueller, a family practitioner.1 He reported appellant had “about a week long
history of soreness in his right knee.” Dr. Mueller diagnosed right knee strain, with possible
cartilage tear. Appellant was seen by Dr. John Schwegmann, an orthopedic surgeon, on
August 23, 2006. The history provided was approximately a month of knee pain, with appellant
recalling a day at work when did he perform turning and twisting, and it felt like a strain. An
magnetic resonance imaging (MRI) scan dated September 5, 2006 revealed tricompartmental
osteoarthritis with large tears in the posterior horn of the medial and lateral menisci.
In a report dated December 8, 2006, Dr. Schwegmann stated that appellant sustained an
injury on August 3, 2006 while performing his distribution duties of packing, lifting and moving
packages. He stated that appellant felt an immediate onset of knee pain and it was found that
appellant had mensical tears.
By decision dated December 15, 2006, the Office denied appellant’s claim for
compensation, finding the medical evidence was insufficient to establish the claim.
Appellant requested a review of the written record and submitted a narrative statement on
January 24, 2007. He stated that there had been confusion regarding the date of injury and the
actual date was July 27, 2006 at approximately 6:30 a.m. Appellant indicated that he originally
thought the injury date was August 3, 2006, but he had the wrong week.
In a report dated January 21, 2007, Dr. Schwegmann stated that when appellant was first
treated he described a work-related injury that occurred while twisting and lifting boxes. He
stated that the meniscal tears were established by the MRI scan. Appellant also had
tricompartmental osteoarthritis, “which I do not contribute to his work-related injury as
described, but his condition is now aggravated by what he describes as this turning injury at
work.”
By decision dated May 14, 2007, the hearing representative affirmed the denial of the
claim. The hearing representative found there were inconsistencies regarding the occurrence the
alleged incident.

1

The report was transcribed on August 4, 2006, and also contains an unexplained date of July 29, 2006 at 12:00
a.m.

2

LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act2 has the
burden of establishing that he or she sustained an injury while in the performance of duty.3 In
order to determine whether an employee actually sustained an injury in the performance of duty,
the Office begins with an analysis of whether “fact of injury” has been established. Generally
“fact of injury” consists of two components which must be considered in conjunction with one
another. The first component to be established is that the employee actually experienced the
employment incident which is alleged to have occurred. The second component is whether the
employment incident caused a personal injury, and generally this can be established only by
medical evidence.4
The Office’s procedures recognize that a claim may be accepted without a medical report
when the condition is a minor one which can be identified on visual inspection.5 In clear cut
traumatic injury claims, such as a fall resulting in a broken arm, a physician’s affirmative
statement is sufficient and no rationalized opinion on causal relationship is needed. In all other
traumatic injury claims, a rationalized medical opinion supporting causal relationship is
required.6
Rationalized medical opinion evidence is medical evidence that includes a physician’s
rationalized opinion on the issue of whether there is a causal relationship between a diagnosed
condition and the identified employment factor. The opinion of the physician must be based on a
complete factual and medical background, must be of reasonable medical certainty and
supported by medical rationale explaining the nature of the relationship between the diagnosed
condition and the specific employment factors identified by the claimant. The weight of medical
evidence is determined by its reliability, its probative value, its convincing quality, the care of
the analysis manifested and the medical rationale expressed in support of the physician’s
opinion.7
ANALYSIS
The Office hearing representative found that appellant did not establish the first
component of fact of injury, as there were inconsistencies in the record. As noted, the question is
whether appellant actually experienced the alleged incident. Although, he initially stated the
injury occurred on August 3, 2006, he subsequently noted that he misstated the date by a week
2

5 U.S.C. §§ 8101-8193.

3

Melinda C. Epperly, 45 ECAB 196, 198 (1993); see also 20 C.F.R. § 10.115.

4

See John J. Carlone, 41 ECAB 354, 357 (1989).

5

Federal (FECA) Procedure Manual, Part 2 -- Claims, Causal Relationship, Chapter 2.805.3(d) (June 1995).

6

Id.

7

Jennifer Atkerson, 55 ECAB 317, 319 (2004).

3

and the actual date was July 27, 2006. This would be consistent with the initial report from
Dr. Mueller on August 3, 2006, who reported appellant had knee pain for approximately a week.8
There is no evidence of record indicating appellant was not at work on July 27, 2006 or evidence
refuting appellant’s statement that he was distributing parcels on that date and felt pain in his
right knee.9
The deficiency in the claim is in the medical evidence. There must be a rationalized
medical opinion, based on a complete and accurate history, on causal relationship between a
diagnosed condition and the employment incident on July 27, 2006. Dr. Mueller did not provide
an opinion on causal relationship. Dr. Schwegmann did not provide a rationalized medical
opinion based on an accurate history. He did not provide any description of a July 27, 2006
incident but had relied on the history of an incident on August 3, 2006. In addition, he provided
no medical rationale explaining how the employment incident would cause meniscal tears,
aggravation of osteoarthritis or any other diagnosed condition. It is appellant’s burden of proof
to establish the claim, and he did not meet his burden in this case.
CONCLUSION
Appellant did not meet his burden of proof to establish a right knee injury in the
performance of duty on July 27, 2006.

8

While there is some confusion about the date of this report, the report as a whole supports an August 3, 2006
treatment date.
9

An employee’s statement regarding an incident is of great probative value and will stand unless refuted by
persuasive evidence. Allen C. Hundley, 53 ECAB 551 (2002).

4

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated May 14, 2007 is affirmed.
Issued: November 19, 2008
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

